Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 24, 2018

                                       No. 04-18-00653-CR

                                        David TAFOLLA,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR8487
                       Honorable Kevin M. O'Connell, Judge Presiding


                                          ORDER
        A Trial Court’s Certification of Defendant’s Right of Appeal has been filed in this appeal
in which the trial court judge certifies that the underlying criminal case “is a plea-bargain case,
and the defendant has NO right of appeal.” We, therefore, ORDER the trial court clerk to file a
clerk’s record on or before October 4, 2018 containing the following documents:

       1.      All pre-trial orders and the related pre-trial motions;

       2.      The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and
               Stipulations, and all other documents relating to the defendant’s plea bargain;

       3.      The judgment;

       4.      All post-judgment motions and orders;

       5.      The notice of appeal;

       6.      The Trial Court’s Certification of Defendant’s Right of Appeal; and

       7.      The criminal docket sheet.

All other appellate deadlines are suspended pending further order of this court.
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court